Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Chester Lambert Lilley, Jr., appeals the district court’s order and judgment dismissing his 42 U.S.C. § 1983 (2012) complaint for failing to state a claim under 28 U.S.C. § 1915A(b)(1) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Lilley v. Warren, No. 5:16-cv-00030-FDW (W.D.N.C. Mar. 10, 2016). We deny Libley’s motions for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED